         Case 3:19-cv-01425-JAM Document 14 Filed 11/18/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
__________________________________________
                                           :
ALPINE SECURITIES CORPORATION; and :
SCOTTSDALE CAPITAL ADVISORS                :
CORPORATION                               :
                                          :
            Plaintiffs,                   : Civil Action No. 3:19-cv-01425-JAM
                                          :
      vs.                                 :
                                          :
RANDY JONES; VISION FINANCIAL             :
MARKETS, LLC; and HOWARD ROTHMAN :
                                          : NOVEMBER 18, 2019
                                          :
                                          :
            Defendants.                   :
__________________________________________:


    NOTICE OF VOLUNTARY DISMISSAL OF ACTION WITHOUT PREJUDICE
       Pursuant to Rule 41(a)(1)(A), Alpine Securities Corporation and Scottsdale Capital

Advisors Corporation (collectively, “Plaintiffs”) voluntarily dismiss the above-captioned case

without prejudice.




                                             SPEARS MANNING & MARTINI, LLC

                                              By:   /s/ Brian E. Spears
                                                    Brian E. Spears (ct14240)
                                                    Spears Manning & Martini, LLC
                                                    2425 Post Road, Suite 203
                                                    Southport, CT 06890
                                                    Tel. (203) 292-9766
                                                    Fax. (203) 292-9682
                                                    Email: bspears@spearsmanning.com

                                                    Attorney for the Plaintiffs
     Case 3:19-cv-01425-JAM Document 14 Filed 11/18/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

        I hereby certify that on November 18, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing. Parties may access this filing

through the Court’s CM/ECF system.




                                                   /s/ Brian E. Spears
                                                   Brian E. Spears
